Citation Nr: 9930073	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-10 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1. Entitlement to service connection for a right hip 
disability.

2. Entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1943 to March 1946.

In May 1997, the Department of Veterans Affairs (VA) Regional 
Office in Pittsburgh, Pennsylvania denied the veteran's 
service connection claim for right hip and bilateral knee 
disabilities.  The veteran timely appealed to the Board of 
Veterans' Appeals (Board).  The veteran testified before a 
Decision Review Officer at the RO on September 14, 1998.  The 
veteran's appeal is now before the Board for resolution. 


FINDINGS OF FACT

No competent medical evidence has been submitted suggesting 
that the veteran began to experience problems with his right 
hip or his knees while he was on active duty in the military, 
or that any of the current problems with his back or knees 
are related to his service. 


CONCLUSION OF LAW

The claim for service connection for right knee and bilateral 
knee disabilities is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran alleges that he injured his right hip and knees 
in a Jeep accident in 1944 while on active duty in the 
European Theater of Operations during World War II.  During 
his RO hearing, the veteran alleged receiving treatment over 
the course of 16 days at a field hospital in Wales.  The 
veteran also stated that he attempted to obtain treatment 
post-service at the VA hospital in Aspinwall, Pennsylvania, 
but claims that the facility would not treat him.  The 
veteran indicated that his family physician, Dr. Hothan, 
began treating him for hip and knee problems beginning in 
1948.  Following Dr. Hothan's death, the veteran received 
health care from Dr. Lawrence Ferlan.  The veteran testified 
that Dr. Ferlan received the treatment records maintained by 
Dr. Hothan, but reportedly could not "make heads or tails of 
any of it."  

Records from Dr. Ferlan dated in April 1996 diagnose the 
veteran with probable lumbar radiculopathy secondary to 
spinal stenosis.  This examination noted complaints of right 
hip pain for 4 - 5 weeks, weakness and instability of the 
right leg.  Other treatment records from Dr. Ferlan contain 
lab reports and discuss treatment of conditions unrelated to 
the veteran's claim.

The veteran submitted additional treatment records that span 
from September 1993 to September 1996 that do not contain the 
name of the examining physician.  These records note a 
September 1993 complaint of knee arthritis.  An entry dated 
March 1995 indicates that the veteran twisted his left knee, 
and that he complained of pain and tenderness along the 
medial aspect of the knee.  This entry reported the veteran's 
history of prior knee injuries that resulted from a jeep 
accident in World War II.  A March 1996 entry notes the 
presence of arthritis in both knees, with a notation that for 
several months the veteran complained of pain in the right 
hip that radiated down his leg.  This pain was attributed to 
the veteran being hit in the right hip and posterior buttock 
area by a bar while he was sitting on a tractor.  A contusion 
to the right deep buttock was observed.  A September 1996 
examination mentioned that the veteran was attending physical 
therapy 2 to 3 times a week, and that his back and legs felt 
better.   
 
The veteran submitted diagnostic worksheets form Dr. Kirk 
Weber that record examination notes taken on five separate 
dates in June 1996.  To the extent that these pages are 
decipherable, it appears that the veteran was treated for low 
back pain with a diagnosis of a medial disc bulge at L-5.  

The veteran also submitted medical records from Dr. J. 
Dudkowski that span in time from March 1971 to February 1996.  
These records lack any significant detail, but do reflect 
that the veteran was treated for some type of right knee 
problem in May 1971, a left knee problem in June 1971, right 
leg pain in October 1988, and right hip pain in February 
1996.  Dr. Dudkowski's records do not specify any course of 
treatment prescribed for these physical complaints, nor does 
he address the etiology of these conditions.  

The veteran underwent a VA examination in August 1997.  The 
veteran complained of right leg pain.  The veteran also 
complained of right hip and left knee pain.  The examiner 
observed that the veteran seemed to have osteoarthritis of 
multiple joints.  The veteran reported his history of right 
hip and bilateral knee trauma resulting from a jeep accident 
during his military service.  He indicated that he was 
treated at a field hospital and was returned to duty in 2 
days.  The veteran also reported that he had been treated for 
chronic low back pain.  After reviewing the veteran's x-rays, 
the examiner diagnosed the veteran with low back pain with 
right L-5 radiculopathy, spondylolisthesis at L-5 and L-6, 
degenerative disc disease, and moderate degenerative joint 
disease of the lumbosacral spine. 

In May 1997, the RO issued an administrative decision finding 
that the veteran's service medical records the (SMRs) were 
unavailable, and had likely been destroyed in a fire.  This 
decision was based upon the lack of positive results from 
efforts undertaken to obtain.  The RO submitted record 
requests in September 1996, November 1996, and again in 
January 1997.  The veteran completed NA Form 13055, and this 
was submitted to the National, Personnel Records Center 
(NPRC) in January 1997.  The NPRC responded to the RO in May 
1997, indicating that none of the veteran's medical records 
were found to exist from January 1944 to June 1944, the time 
the veteran indicated he was stationed in Chester, England.  
The veteran informed the RO that he has no SMRs in his 
possession.  Because of this series of events, the RO 
concluded that further efforts to obtain the veteran's 
records would be futile.    


II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
However, a preliminary determination that must be made 
in a case involving a claim for service connection is whether 
the claim is "well grounded."  A claim is "well grounded" 
if it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The Board realizes that the veteran's service medical records 
are not available for consideration in his appeal, and this 
is not due to anything that he did or failed to do.  The 
records concerning his service apparently were apparently 
destroyed in a fire that occurred many years ago at the 
National Personnel Records Center, which is a military 
records repository located in St. Louis, Missouri.  In 
addition, although the veteran testified that he received 
treatment for pain soon after his discharge, he acknowledges 
that his current physician found these records to be 
indecipherable.  As such, there is no medical evidence 
indicating the veteran had complaints concerning his right 
hip or knees for many years after service, or that 
disabilities of any sort were diagnosed until recent years.  
Thus, the provisions pertaining to chronicity or continuity 
of symptomatology of a condition shown in service (see 
38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 498 
(1997)), do not apply.

The first medical evidence of the hip and knee problems 
experienced by the veteran are contained in the medical 
records maintained by Dr. Dudkowski.  Subsequent medical 
examinations documenting sporadic knee and hip pain are of 
record as well.  However, the treating physicians in these 
examinations did not link the veteran's hip and knee 
complaints to his service in the military in any of these 
instances.  Since no examining physician or any other doctor 
who has had the opportunity to review his medical history and 
circumstances has linked the veteran's painful right hip and 
knees to his military service, there is no medical nexus 
evidence of record. Therefore, although there is medical 
evidence that the veteran complained of pain in his right hip 
and knees sufficient to satisfy the first criterion of a 
well-grounded claim, the second and third criteria-requiring 
that there be persuasive evidence of problems with these 
areas while in service and medical evidence linking the 
current problems to service, or to an incident of service-
still are not met.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (citing Murphy, 1 Vet. App. at 81).  Inasmuch as 
there is no such medical evidence of record, the veteran's 
claims are not plausible and, therefore, are not well 
grounded.

Although the veteran alleges that the current problems with 
his hip and knees are related to his service in the military, 
he does not have the medical expertise or training to give a 
competent opinion on the determinative issue of causation-to 
link the problems with his back to these factors.  Therefore, 
even if his assertions that he was injured in a jeep accident 
during World War II are accepted as credible, his allegations 
as to a nexus between in-service and current back problems 
have no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board emphasizes that a 
well-grounded claim must be supported by evidence, and not 
just allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims for 
service connection for right hip and bilateral knee 
disabilities are well grounded, VA is under no "duty to 
assist" him in developing the evidence pertinent to his 
claims.  See Epps, 126 F.3d at 1468.  Moreover, the Board is 
aware of no circumstances in this case that would put VA on 
notice that any additional relevant evidence may exist that, 
if obtained, would make his claims well grounded.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Although, regrettably, as noted above, the veteran's service 
medical records are not available for consideration in his 
appeal, in this case, such fact is not fatal to his appeal.  
As noted above, even assuming the credibility of his 
assertions that he was injured during service, his claims are 
being denied because there is no medical evidence of right 
hip or bilateral knee problems for many years after service, 
and there is no medical nexus evidence linking his current 
right hip and bilateral knee problems to his military 
service.  Service medical records could not establish either 
treatment of any post-service hip and knee problems, or a 
medical nexus between in-service and post-service 
disabilities.  Consequently, the absence of the  veteran's 
service medical records is not dispositive of the appeal, and 
no heightened "duty to assist" in obtaining alternative 
service records is triggered.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
June 1998 Statement of the Case (SOC) of the requirement to 
submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
as sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its duty to 
inform him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of well-grounded claims has not been submitted, 
the veteran's appeal is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

